Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered. Claims 1, 7, 9, 15, 18 and 24 are amended. Claims 1, 7, 9, 15 and 17-28 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Please cancel dependent claim 7. Please add dependent claim 29. 

29. (New) The method according to claim 1, wherein applying the instrumentation comprises instrumenting at points of input and output of the computer program.
 Allowable Subject Matter
Claims 1, 9, 15 and 17-29 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for determining source code vulnerabilities during execution. 

The examiner finds applicant’s claim amendment submitted on 5/3/2021 to be sufficient to overcome the art of record and place the application in condition for allowance.  The examiner notes for the records that applicant newly amended claim feature(s) of, “defining instrumentation for specific runtime event collection for the computer program during execution utilizing a unified query language; applying the instrumentation to one or more of the at least one computer program… preparing a second data flow graph from the-collected runtime events obtained from executing the instrumented one or more of the at least one computer program; normalizing results from the generated static testing analysis and from the execution of the instrumented one or more of the at least one computer program”, in conjunction with the other limitation(s) of applicant’s independent claims are not explicitly taught by the teachings of prior art references Serra et al. (US Patent No. 6,226,787) and Noel et al. (US Patent Publication No. 2017/089187).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Siman; Maty et al. (US Patent Publication No. 2010/0083240).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497